Citation Nr: 1312535	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  11-26 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss; and if so, whether the claim may be granted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck disability.

(The issue of entitlement to service connection for a low back disability will be the subject of a separate panel decision.)


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1961 to December 1961. 

This matter is before the Board on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida that denied the Veteran's claim for service connection for tinnitus and a neck condition and also denied reopening the Veteran's previously-denied claim for bilateral hearing loss. 

In June 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for bilateral hearing loss was denied by an August 2003 rating decision that was not appealed.

2.  Evidence received subsequent to the August 2003 rating decision includes additional relevant service department records.


CONCLUSION OF LAW

In light of the receipt of additional relevant service department records, the issue of entitlement to service connection for bilateral hearing loss is subject to reconsideration.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Request to reopen previously-denied claim

In a decision dated in August 2003, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The Veteran's application to reopen his claim of service connection for bilateral hearing loss was received in April 2009.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Additional evidence received since the August 2003 rating decision includes additional service treatment records, various VA and private treatment records, and personal statements and hearing testimony from the Veteran and his wife.

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c) (2011).  Such records include, but are not limited to service records that are related to a claimed in-service event, injury, or disease; and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records. 

These additional service department records existed but had not been previously associated with the claims file including Reports of Medical History dated in April 1961 and November 1961 in which the appellant denied ever having ear nose or throat trouble.  Although these records do not appear to support the Veteran's claim, they are certainly relevant as to whether the Veteran suffered any hearing loss during service.

Given the additional service department records, the Board finds that reconsideration of the appellant's claim of service connection for bilateral hearing loss on a de novo basis is required. 


ORDER

Reconsideration of the claim of entitlement to service connection for bilateral hearing loss is warranted.




REMAND

The appellant's service records indicate that he enlisted in the U.S. Army Reserve and completed six months of ACDUTRA from June to December 1961.  

The Veteran contends that he suffers from bilateral hearing loss, tinnitus, and a neck disability during his ACDUTRA period.  Report of Medical Examination near the completion of the appellant's ACDUTRA, however, evaluated the Veteran's neck and ears as normal.  In addition, Report of Medical History completed by the appellant in conjunction with November 1961 physical examination indicates that the appellant denied ever having ear trouble. 

There is no indication in the record that the appellant's Army Reserve records have been requested.  The appellant testified in June 2012 that he was in the Army Reserves from 1961 to 1969.  As such, the RO should secure records that determine the dates from of the appellant's ACDUTRA and INACDUTRA and any medical records dated during this time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate service department offices and all appropriate U.S. Army personal and medical records repositories and obtain documentation which sets forth the exact dates of the appellant's Army Reserve service, including all periods of ACDUTRA and INACDUTRA.  The RO should also request all service medical records for ACDUTRA and INACDUTRA from December 17, 1961 to May 18, 1969.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  After the above development has been completed, the appellant should be afforded a VA examination with a physician with the appropriate specialty to determine the etiology of his current neck disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should 

* identify all current, chronic neck diagnoses and provide an opinion as to whether it is at least as likely as not that such diagnoses are related to any period of ACDUTRA or INACDUTRA and 

* address the May 2011 medical opinion authored by Dr. Selbst.  

3.  After the above development has been completed, the appellant should be afforded an additional VA audiology examination to determine the etiology of his current hearing loss and tinnitus.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should 

* provide an opinion as to whether it is at least as likely as not that the appellant's current hearing loss and tinnitus are related to any period of ACDUTRA or INACDUTRA and 

* address the May 2011 medical opinion authored by Dr. Selbst.  
  
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


